DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed toward data. The data by itself does not perform any steps or acts. The data cannot be executed because data are “the quantities, characters, or symbols on which operations are performed by a computer”. Examiner suggests changing “data” to “instructions”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No support can be found in the parent application 16/314746 that “whether it is allowed to partition the current coding unit asymmetrically is determined based on a size of the current coding unit”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims of U.S. Patent No. US 11445186 B2, US 11394988 B2, US 11350137 B2, or US 11095892 B2 in view of Lee et al. (2014) (US 20140269915 A1). See below the comparison table.
Current application 17/404,201
US 11445186 B2
US 11394988 B2
US 11350137 B2
US 11095892 B2
16. (New) A method of decoding a video, the method comprising: 

determining whether a current coding unit is partitioned into two partitions or not; 







determining whether the current coding unit is partitioned symmetrically or asymmetrically when it is determined that the current coding unit is partitioned into the two partitions; and 





generating a residual block by performing inverse-transform for the current coding unit, whether to skip the inverse-transform being determined based on a transform skip flag, 
wherein when it is determined that the inverse-transform is not skipped for the current coding unit, the inverse-transform for the current coding unit is performed, 


wherein when the current coding unit is partitioned into the two partitions, decoding of the transform skip flag from a bitstream is omitted, 
wherein when decoding of the transform skip flag is omitted, it is determined that the inverse-transform is not skipped for a partition in the current coding unit, and 








17. (New) The method of claim 16, further comprising: 
determining whether the current coding unit is partitioned horizontally or vertically into the two partitions when it is determined that the current coding unit is partitioned into the two partitions.








18. (New) The method of claim 16, wherein when it is determined that the current coding unit is partitioned asymmetrically, the current coding unit is partitioned into a first partition having 1/4 size of the current coding unit and a second partition having 3/4 size of the current coding unit.


19. (New) The method of claim 16, wherein whether it is allowed to partition the current coding unit asymmetrically is determined based on a size of the current coding unit.

1. A method for decoding a video, the method comprising: 

determining whether a coding block is partitioned into two transform blocks of rectangle shapes; 






when it is determined to partition the coding block, determining, based on a first flag of 1-bit decoded from a bitstream, whether partitioning the coding block into the two transform blocks is performed symmetrically or asymmetrically; 

wherein whether to decode a transform skip flag, indicating whether the inverse-transform is skipped or not, for the first transform block from the bitstream 











is determined based on whether the coding block is partitioned into the two transform blocks or not, and wherein in response to the coding block being partitioned into the two transform blocks, decoding the transform skip flag for the first transform block from the bitstream is omitted and the inverse transform block is forced not to skip the inverse-transform for the first transform block irrelevant to a size and a shape of the first transform block.

determining, based on a second flag of 1-bit decoded from the bitstream, whether partitioning the coding block into the two transform blocks is performed in a horizontal direction or in a vertical direction; partitioning the coding block into a first transform block and a second transform block;





wherein when it is determined to partition the coding block asymmetrically, the coding block is partitioned into the first transform block of ¼ size of the coding block and the second transform block of ¾ size of the coding block, 




6. The method of claim 1, wherein under a case that the coding block has a first size, both symmetric partitioning and asymmetric partitioning are allowed for the coding block, and wherein under a case that the coding block has a second size different from the first size, only the symmetric partitioning is allowed for the coding block but the asymmetric partitioning is not allowed for the coding block.
1. A method of decoding a video, the method comprising: 

determining whether a current block is partitioned into two partitions or not; 







when it is determined that the current block is partitioned into the two partitions, determining whether the current block is partitioned symmetrically or asymmetrically; 




determining whether an inverse-transform is skipped for a partition in the current block or not; and when it is determined that the inverse-transform is not skipped for the partition in the current block, performing an inverse-transform for the partition in the current block,




wherein when the current block is partitioned into the two partitions, a transform skip flag indicating whether the inverse-transform is skipped or not from a bitstream is omitted, and wherein when decoding of the transform skip flag is omitted, it is determined that the inverse-transform is not skipped for the partition in the current block.



























2. The method of claim 1, wherein when it is determined that the current block is partitioned asymmetrically, the current block is partitioned into a first partition having ¼ size of the current block and a second partition having ¾ size of the current block.

3. The method of claim 1, wherein whether it is allowed to partition the current block asymmetrically is determined based on a size of the current block.
1. A method of decoding a video, the method comprising: 

determining whether a coding block is split into two partitions or not; and 







determining, based on a first flag signaled via a bitstream, whether the coding block is split symmetrically or asymmetrically when it is determined to split the coding block, 






wherein residual samples of the first partition are obtained by: 
performing, based on a transform skip flag indicating whether an inverse-transform is skipped or not, the inverse-transform for inverse-quantized residual coefficients resultant from the inverse-quantization, and 




wherein when the coding block is split into the two partitions, the transform skip flag for the first partition is not parsed from the bitstream and it is not allowed to skip the inverse-transform for the first partition.














2. The method of claim 1, wherein when the coding block is split in a horizontal direction, the second flag is used to specify whether the first partition or the second partition is located at an upper side or a bottom side, and wherein when the coding block is split in a vertical direction, the second flag is used to specify whether the first partition or the second partition is located at a left side or a right side.


1. wherein when it is determined to split the coding block asymmetrically, the coding block is split into a first partition having a ¼ size of the coding block and a second partition having a ¾ size of the coding block, 





3. The method of claim 1, wherein whether it is allowed to split the coding block asymmetrically is determined based on a size of the coding block.
1. A method for decoding a video, the method comprising: 

wherein when the partition type of the coding block represents that the coding block is partitioned into a plurality of partitions in either a vertical direction or a horizontal direction,

2. The method of claim 1, wherein whether an asymmetric partitioning type is available for the coding block is determined based on a size of the coding block.




1. determining whether an inverse-transform is skipped for the current block or not; when it is determined that the inverse-transform is not skipped for the current block, determining a transform type for the current block; performing the inverse-transform for the current block based on the determined transform type;

wherein whether to parse a transform skip flag from a bitstream is determined based on a partition type of a coding block including the current block, wherein when the partition type of the coding block represents that the coding block is partitioned into a plurality of partitions in either a vertical direction or a horizontal direction, the transform skip flag is not parsed from the bitstream and it is determined that the inverse-transform is not skipped for the current block.

1. wherein when the partition type of the coding block represents that the coding block is partitioned into a plurality of partitions in either a vertical direction or a horizontal direction,




























2. The method of claim 1, wherein whether an asymmetric partitioning type is available for the coding block is determined based on a size of the coding block.




However, the above patents do not claim the inverse-transform is performed based on a DCT based transform kernel or a DST based transform kernel.
Lee et al. (2014) discloses the inverse-transform is performed based on a DCT based transform kernel or a DST based transform kernel ([0057] The transform module 130 may perform transform based on a discrete cosine transform (DCT) and/or discrete sine transform (DST)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claims of any of the above patents and the invention of Lee et al. (2014), to perform the inverse-transform based on a DCT based transform kernel or a DST based transform kernel, in order to reconstruct the video with high quality.

Claims 16-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims of copending Application No. 17/366356, 17/330751, or 17/496143 (reference application) in view of Lee et al. (2014) (US 20140269915 A1). See below the comparison table.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Current application 17/404,201
US 20210337197 A1 17/366356
US 20210281848 A1 17/330751
US 20220030224 A1 17/496143
16. (New) A method of decoding a video, the method comprising: 

determining whether a current coding unit is partitioned into two partitions or not; 








determining whether the current coding unit is partitioned symmetrically or asymmetrically when it is determined that the current coding unit is partitioned into the two partitions; and 


generating a residual block by performing inverse-transform for the current coding unit, whether to skip the inverse-transform being determined based on a transform skip flag, 
wherein when it is determined that the inverse-transform is not skipped for the current coding unit, the inverse-transform for the current coding unit is performed, 




wherein when the current coding unit is partitioned into the two partitions, decoding of the transform skip flag from a bitstream is omitted, 
wherein when decoding of the transform skip flag is omitted, it is determined that the inverse-transform is not skipped for a partition in the current coding unit, and 









17. (New) The method of claim 16, further comprising: 
determining whether the current coding unit is partitioned horizontally or vertically into the two partitions when it is determined that the current coding unit is partitioned into the two partitions.



18. (New) The method of claim 16, wherein when it is determined that the current coding unit is partitioned asymmetrically, the current coding unit is partitioned into a first partition having 1/4 size of the current coding unit and a second partition having 3/4 size of the current coding unit.

19. (New) The method of claim 16, wherein whether it is allowed to partition the current coding unit asymmetrically is determined based on a size of the current coding unit.
16. A method of decoding a video, the method comprising: 

decoding, from a bitstream, an enabled flag indicating whether it is allowed to divide a block into two partitions or not; when the enabled flag indicates that the division is allowed, determining, based on a first flag of 1-bit, whether to divide a current coding block into two partitions or not; 

when it is determined to divide the current coding block, determining, based on a second flag of 1-bit, whether to divide the current coding block symmetrically or asymmetrically; 

19. The method of claim 16, wherein when it is determined to divide the current coding block into the two partitions, decoding of a transform skip flag which specifying whether an inverse-transform is skipped or not is omitted.

20. The method of claim 18, wherein when decoding of the transform skip flag is omitted, skipping the inverse-transform for the first partition or the second partition is not allowed.

19. The method of claim 16, wherein when it is determined to divide the current coding block into the two partitions, decoding of a transform skip flag which specifying whether an inverse-transform is skipped or not is omitted.

20. The method of claim 18, wherein when decoding of the transform skip flag is omitted, skipping the inverse-transform for the first partition or the second partition is not allowed.




16. determining, based on a third flag of 1-bit, whether to divide the current coding block in a horizontal direction or in a vertical direction,







16. wherein when it is determined to divide the current coding block asymmetrically, the current coding block is partitioned into a first partition that has a ¾ size of the current coding block and a second partition that has a ¼ size of the current coding block,


18. The method of claim 16, wherein a number of asymmetric partition types available for the current coding block is varied according to a size of the current block.
22. A method of decoding a video, the method comprising: 

determining, based on a first flag of 1-bit, whether to divide the current coding block into two partitions or not; 







when it is determined to divide the current coding block, determining, based on a second flag of 1-bit, whether to divide the current coding block symmetrically or asymmetrically; 

24. The method of claim 22, wherein when it is determined to divide the current coding block into the two partitions, decoding of a transform skip flag which specifying whether an inverse-transform is skipped or not is omitted.

25. The method of claim 24, wherein when decoding of the transform skip flag is omitted, skipping the inverse-transform for the first partition or the second partition is not allowed.

24. The method of claim 22, wherein when it is determined to divide the current coding block into the two partitions, decoding of a transform skip flag which specifying whether an inverse-transform is skipped or not is omitted.

25. The method of claim 24, wherein when decoding of the transform skip flag is omitted, skipping the inverse-transform for the first partition or the second partition is not allowed.




22. determining, based on a third flag of 1-bit, whether to divide the current coding block in a horizontal direction or in a vertical direction,







22. wherein when it is determined to divide the current coding block asymmetrically, the current coding block is partitioned into a first partition that has a ¾ size of the current coding block and a second partition that has a ¼ size of the current coding block,
16. A method of decoding a video, the method comprising:
 
whether a coding block including the current block is partitioned into two partitions or not.








18. The method of claim 16, wherein whether an asymmetric partitioning type is available for the coding block or not is determined based on a size of the coding block.


16. determining whether an inverse-transform is skipped for the current block or not; when it is determined that the inverse-transform is not skipped for the current block, determining a transform type for the current block; performing the inverse-transform for the current block based on the determined transform type;





wherein whether to parse a transform skip flag from a bitstream is determined based on whether a coding block including the current block is partitioned into two partitions or not.

17. The method of claim 16, wherein when the coding block is partitions into the two partitions either a vertical direction or a horizontal direction, the transform skip flag is not parsed from the bitstream, and it is determined that the inverse-transform is not skipped for the current block.

17. The method of claim 16, wherein when the coding block is partitions into the two partitions either a vertical direction or a horizontal direction, the transform skip flag is not parsed from the bitstream, and it is determined that the inverse-transform is not skipped for the current block.













18. The method of claim 16, wherein whether an asymmetric partitioning type is available for the coding block or not is determined based on a size of the coding block.


However, the above copending applications do not claim the inverse-transform is performed based on a DCT based transform kernel or a DST based transform kernel.
Lee et al. (2014) discloses the inverse-transform is performed based on a DCT based transform kernel or a DST based transform kernel ([0057] The transform module 130 may perform transform based on a discrete cosine transform (DCT) and/or discrete sine transform (DST)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claims of any of the above copending applications and the invention of Lee et al. (2014), to perform the inverse-transform based on a DCT based transform kernel or a DST based transform kernel, in order to reconstruct the video with high quality.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20160227253 A1) in view of Tsukuba et al. (US 20150181237 A1).
Regarding claims 16, 20 and 24. (New) Sato discloses A method of decoding a video ([0001]), the method comprising: 
determining whether a current coding unit is partitioned into two partitions or not ([0147] The number of divisions corresponding to the CU is designated by split_flag indicating whether or not division is further performed in each layer); 
determining whether the current coding unit is partitioned symmetrically or asymmetrically when it is determined that the current coding unit is partitioned into the two partitions (figure 19, [0312] the inter PU is formed by symmetrically dividing the CU as illustrated in the upper portion of FIG. 19 or by asymmetrically dividing the CU as illustrated in the lower portion of FIG. 19); and 
generating a residual block by performing inverse-transform for the current coding unit (figure 16 unit 134), whether to skip the inverse-transform being determined based on a transform skip flag (figure 16 unit 146, [0281] the skip control unit 146 supplies the control signal corresponding to the optimal transform skip indicated by the transform skip information to the inverse orthogonal transform unit 134; [0571] the transform skip information and the transform skip flag are multiplexed into encoded data and transmitted from an encoding side to a decoding side), 
wherein when it is determined that the inverse-transform is not skipped for the current coding unit, the inverse-transform for the current coding unit is performed (figure 16 units 134 and 146), and 
wherein the inverse-transform is performed based on a DCT based transform kernel or a DST based transform kernel ([0111] Examples of the inverse orthogonal transform scheme include an inverse DCT (IDCT) and inverse DST (IDST)).
However, Sato does not explicitly disclose
wherein when the current coding unit is partitioned into the two partitions, decoding of the transform skip flag from a bitstream is omitted, 
wherein when decoding of the transform skip flag is omitted, it is determined that the inverse-transform is not skipped for a partition in the current coding unit.
Tsukuba discloses 
when a current coding unit is partitioned into two partitions (figure 3 (b) to (g)), decoding of a transform skip flag from a bitstream is omitted ([0130] a transform skip enabled flag (transform skip enabled flag) indicating whether or not a transform skip flag is explicitly decoded from coded data. If the transform skip enabled flag indicates the transform skip flag is not explicitly decoded, the transform skip flag is not explicitly decoded, it is omitted), 
wherein when decoding of the transform skip flag is omitted, it is determined that an inverse-transform is not skipped for a partition in the current coding unit ([0130] the transform skip flag indicates whether or not an inverse frequency transform process is skipped for each transform unit (TU). If it is omitted, i.e., if the transform skip is not enabled, the transform skip is not skipped).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Sato and Tsukuba, to implement the above method of Tsukuba, in order to reduce the overhead.

Regarding claims 17 and 21. (New) Sato discloses The method of claim 16, further comprising: 
determining whether the current coding unit is partitioned horizontally or vertically into the two partitions when it is determined that the current coding unit is partitioned into the two partitions (figure 19, [0312]-[0314] N×2N, 2N×N, ½N×2N (Left), ½N×2N (Right), 2N×½N (Upper), or 2N×½N pixels (Lower) obtained by dividing the CU into two).

Regarding claims 18 and 22. (New) Sato discloses The method of claim 16, wherein when it is determined that the current coding unit is partitioned asymmetrically, the current coding unit is partitioned into a first partition having 1/4 size of the current coding unit and a second partition having 3/4 size of the current coding unit (figure 19, [0312]-[0314] ½N×2N (Left), ½N×2N (Right), 2N×½N (Upper), or 2N×½N pixels (Lower) obtained by dividing the CU into two).

Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20160227253 A1) in view of Tsukuba et al. (US 20150181237 A1) as applied to claim 16 above, and further in view of Sullivan et al. (Overview of the High Efficiency Video Coding (HEVC) Standard).
Regarding claim 19. (New) Sullivan discloses whether it is allowed to partition a current coding unit asymmetrically is determined based on a size of the current coding unit (figure 3, page 1655 column 2 paragraph 2, The lower four partition types in Fig. 3 are referred to as asymmetric motion partitioning (AMP), and are only allowed when M is 16 or larger for luma).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Sato and Tsukuba with the invention of Sullivan, to implement the above method of Sullivan, in order to be consistent with the HEVC standard.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (2014) (US 20140269915 A1) discloses four transform mode: the 2D transform mode, the horizontal transform mode, the vertical transform mode and the non-transform mode, wherein vertical transform and/or horizontal transform may be or may not be omitted ([0078]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/Examiner, Art Unit 2488